DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 1/18/2022. After careful review of applicant arguments and the office action, examiner has decided to provide a 2nd non final rejection.
Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Drawings
The drawing was received on 3/30/2022.  The drawing is acceptable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Worthington et al. (US Patent No. 5,628,695).
Worthington discloses a swing training method (see Figures 1-6) comprising the steps of: simulating a top of a golf backswing by gripping a handle at an upper backswing position (see swing step as shown in Figure 3), wherein said handle simulates a golf club handle (103); starting a simulated downswing by applying a downward pulling force to said handle at said upper backswing position against a resistance counter-force (see swing step as shown in Figure 5. The swing movement from backswing to downswing is shown by the arrows); continuing said simulated downswing by continuing to apply said downward pulling force to said handle against said resistance counter-force to downwardly displace said handle to an intermediate downswing position lower than said upper backswing position (step shown in Figure 2 is considered as intermediate downswing position that is lower than the upper backswing position that is shown in Figure 3); and ending said simulated downswing when said handle reaches a predetermined downswing end position lower than said intermediate downswing position (the downswing is considered to end when the golf club (101) is reaches the ball impact zone since the follow through swing continue with progressive resistance as discussed in column 3 lines 19-26), wherein said resistance counter-force is at a peak when said simulated downswing is and said resistance counter-force progressively diminishes as said predetermined downswing end position is approached (in column 3 lines 11-26, the reference discloses that when the golfer assumes the ball address stance, illustrated in FIG. 1, there is virtually no opposing resistance generated by the resistance member 31 and as the golfer reaches the top of their backswing, they will encounter an increase in resistance and this is considered as the recited resistance counter-force at peak). During normal use and operation of the Worthington device, the method steps as recited would inherently be performed.



Allowable Subject Matter
Claims 3-9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 3,083,016 to L. W. Sumegi discloses a swing training method as recited (see Figures 1-2). Element A is a handle element. Element A provides a resistance counter-force as recited. During normal use and operation of the Sumegi device, the method steps as recited in claims 1, 2 and 10 would inherently be performed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711